        Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


HATEKS HATAY TEKSTIL ISLETMELERI A.S.          )
Yenisehir Mah. Maresal Fevzi Cakmak Cd.        )
Cinar Apt.                                     )
Iskenderun, Hatay, TURKEY                      )
                                               )                  Case No.
                                               )                  1:19-cv-3140
Plaintiff,                                     )
                                               )
v.                                             )
                                               )
HIMATSINGKA AMERICA, INC.                      )
261 Fifth Avenue Suite 1400                    )
New York, NY 10016                             )
                                               )
Defendant.                                     )
______________________________________________ )



                                   COMPLAINT



As and for its complaint in this action, plaintiff Hateks Hatay Tekstil Isletmeleri

A.S. (hereinafter “Plaintiff” or “Hateks”), by and through its attorneys, allege as

follows:

1.    This action arises out of commercial transactions between Hateks and

Himatsingka America, Inc. (hereinafter “Defendant” or “Himatsingka”).

Himatsingka has failed to honor its payment obligations for goods that have been


                                                                                      1
        Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 2 of 11




manufactured by Plaintiff Hateks, shipped to Defendant Himatsingka, and accepted

by Defendant Himatsingka without objection. Further, Defendant Himatsingka

caused Plaintiff Hateks to manufacture additional goods, the purchase orders for

which they canceled without cause. Himatsingka remains indebted to Hateks in the

amount of $2,751,669.32 together with interest and the costs of collection and

related amounts.

                                        Parties

2.    Plaintiff Hateks is a foreign business corporation organized under the laws

of the Republic of Turkey and maintains its principal office in Turkey.

3.    Defendant Himatsingka is a Delaware corporation with its principal place of

business in New York, New York.

                               Jurisdiction and Venue

4.    This court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 by

reason of the diversity of jurisdiction among the parties and because the amount in

controversy is in excess of $75,000, exclusive of interest and costs.

5.    Venue is proper in this district under 28 U.S.C. §1391(b) because Defendant

resides in this judicial district, and a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred here.




                                                                                       2
        Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 3 of 11




                               Factual Background

6.    Plaintiff Hateks, founded in 1973, engages in the manufacture and export of

textile products. Hateks is a public company, listed on the Istanbul Stock

Exchange. Defendant Himatsingka is a distributor of textile products.

7.    From May 2018 through January 2019, Defendant Himatsingka placed

purchase orders for various textile products, which were accepted by Plaintiff

Hateks. The purchase orders provided for the periodic shipment of goods from

Hateks to Himatsingka, and the periodic payment for such goods by Himatsingka.

Copies of purchase orders placed by Himatsingka are attached hereto and

incorporated herein as Exhibit 1.

8.    From these purchase orders 18 commercial invoices were generated. In

addition, Himatsingka had outstanding two debit notes from prior orders.

9.    Himatsingka has failed to pay on these overdue commercial invoices and

debit notes issued by Hateks from July 17, 2018 through January 22, 2019 pursuant

to Purchase Orders starting from May 22, 2018. Copies of the debit notes and

commercial invoices are attached hereto and incorporated herein as Exhibit 2.

10.   Meanwhile, though withholding payment for goods it had already received,

Himatsingka, professing an ability to pay, continued to submit purchase orders for

additional goods, causing Hateks to manufacture them for Himatsingka.




                                                                                     3
        Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 4 of 11




11.   Himatsingka has made several partial payments, the last one being made on

February 2, 2019, but otherwise has failed to make full payment for the goods it

received and accepted without objection. These goods are in the hands of

Himatsingka or, on information and belief, they have been sold onward to

Himatsingka’s retail customers.

12.   The total value of the two unpaid debit notes and 18 commercial invoices for

goods Himatsingka received without objection is $1,246,952.60.

13.   Hateks, through its representatives, contacted Himatsingka’s representatives

several times in writing and orally to request payment. But, payment has not been

forthcoming.

14.   Further, as a result of Himatsingka’s non-payment and in order to not incur

further losses from Himatsingka, Hateks was forced to stop making shipments to

Himatsingka of goods Himatsingka specifically requested that Hateks manufacture.

15.   In order to avoid the cost of litigation and a waste of judicial resources, on

March 6, 2019, Hateks sent Himatsingka a demand letter via email and overnight

courier requesting once more that Himatsingka remit full payment for goods that it

had received from Hateks. A 30-day grace period was offered. Furthermore,

Hateks stated that it would ship the remaining goods manufactured on

Himatsingka’s behalf, pursuant to the purchase orders, upon the payment of the

outstanding debt, and proof of Himatsingka’s intent to pay for the remaining


                                                                                       4
         Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 5 of 11




goods. A copy of the demand letter is attached hereto and incorporated herein as

Exhibit 3.

16.    Upon receiving the demand letter, defendant Himatsingka informed Hateks

that it was cancelling the purchase orders for the already-manufactured goods

valued at $1,504,716.72, but offered no response to the request for payment. A list

of manufactured goods whose orders were cancelled by Defendant Himatsingka is

attached hereto and incorporated herein as Exhibit 4.

17.    Himatsingka has failed to honor its payment obligations and remains

indebted to Hateks in the amount of $2,751,669.32 together with interest and the

costs of collection and related amounts. A chart summarizing the outstanding debit

notes, commercial invoices, and cancelled purchase orders and their values is

attached hereto and incorporated herein as Exhibit 5.

                             First Cause of Action
      (Breach of Contract Under the New York Uniform Commercial Code)

18.    Plaintiff incorporates by reference the allegations in paragraphs 1 through 17

above.

19.    The New York Uniform Commercial Code (“UCC”) applies because the

textile products at issue are “goods” within the meaning of N.Y. U.C.C. § 2-105.

20.    Purchase orders issued by Himatsingka and accepted by Hateks represent

contractual obligations.



                                                                                   5
         Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 6 of 11




21.   Under N.Y. U.C.C. § 2-709(1)(a), a plaintiff is entitled to recover the price

of all goods shipped to and accepted by defendant, as documented on Exhibit 1,

which is incorporated and repeated herein by reference.

22.   By reason of the foregoing, Plaintiff Hateks is entitled to recover the price of

the goods shipped to and accepted by Defendant Himatsingka in the amount of

$1,246,952.60 together with interest and the costs of collection and related

amounts.

                           Second Cause of Action
           (Breach of Contract Under the Sale of Goods Convention)

23.   Plaintiff incorporates by reference the allegations in paragraphs 1 through 22

above.

24.   Both Turkey and the United States are signatories to the United Nations

Convention on the International Sale of Goods (the “CISG” or “Convention”),

1589 U.N.T.S. 2 (1983).

25.   At all times relevant hereto, Hateks provided $1,246,952.60 worth of textile

products, which were accepted and retained by Himatsingka.

26.   At all times relevant herein, Himatsingka has failed to tender payment.

27.   Himatsingka, therefore, has breached its contractual obligations under the

CISG and Hateks is entitled to recover the price of the goods shipped to and




                                                                                      6
         Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 7 of 11




accepted by Defendant Himatsingka in the amount of $1,246,952.60 together with

interest and the costs of collection and related amount.

                              Third Cause of Action
                                (Account Stated)

28.   Plaintiff incorporates by reference the allegations in paragraphs 1 through 27

above.

29.   In accordance with the parties’ contract terms, Hateks from time to time

issued commercial invoices and debit notes to Himatsingka reflecting amounts due

and accrued on the manufacture of textile products contracted by Himatsingka.

These invoices and debit notes reflected the full and true account of these textile

products and were received and accepted without objection by Himatsingka, which

made partial but not full payment.

30.   As a result, an account has been stated between plaintiff Hateks, and

Himatsingka which has a balance of $1,246,952.60, together with interest and the

costs of collection and related amounts, owing to plaintiff. Himatsingka has not

asserted any defenses to this account stated. Himatsingka is liable to Hateks for the

full amount.

                         Fourth Cause of Action
     (Breach of Contract Under the Sale of Goods Convention for the
  Manufactured Goods Whose Orders Were Later Canceled by Defendant)



                                                                                      7
         Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 8 of 11




31.   Plaintiff incorporates by reference the allegations in paragraphs 1 through 30

above.

32.   Both Turkey and the United States are signatories to the CISG.

33.   Under Article 23 of the CISG, a contract is concluded at the moment when

an acceptance of an offer becomes effective in accordance with provisions of the

Convention. Hateks accepted each purchase order placed by Himatsingka,

therefore concluding enforceable contracts.

34.   Pursuant to Article 71 of the CISG, Hateks has suspended the performance

of its obligations, the shipment of the goods, based on the non-payment of the prior

shipments and a serious deficiency in Himatsingka’s creditworthiness.

35.   In its demand letter, Hateks gave notice of the suspension to Himatsingka,

and stated that Hateks would continue with performance, shipping the remaining

goods manufactured for Himatsingka, if Himatsingka provides adequate assurance

of payment.

36.   Upon receiving the demand letter, Himatsingka cancelled the purchase

orders related to the goods already-manufactured by Hateks for Himatsingka.

37.   At all times relevant hereto, Hateks manufactured $1,504,716.72 worth of

textile products, in reliance on the purchase orders placed, and later cancelled, by

Himatsingka.




                                                                                       8
         Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 9 of 11




38.   Himatsingka, therefore, has breached its contractual obligations under the

CISG and Hateks is entitled to recover the price of the goods manufactured on

Defendant Himatsingka’s behalf in the amount of $1,504,716.72 together with

interest and the costs of collection and related amount.

                                 Fifth Cause of Action
                                (Promissory Estoppel)

39.   Plaintiff incorporates by reference the allegations in paragraphs 1 through 38

above.

40.   Defendant made a clear and definite promise to pay Plaintiff for goods

manufactured for Defendant, totaling $1,504,716.72.

41.   Plaintiff reasonably relied on defendant’s promise in having the goods

specially manufactured for defendant.

42.   Plaintiff manufactured the goods pursuant to purchase orders, which were

cancelled by Defendant in apparent retaliation upon receiving the demand letter.

43.   Plaintiff has therefore been suffered a definite and substantial detriment as a

result of its reliance upon defendant’s promise in the amount of $1,504,716.72.

WHEREFORE, plaintiff respectfully demands judgment against defendant as

follows:




                                                                                    9
       Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 10 of 11




      On the First Cause of Action against Himatsingka in the amount of

      $1,246,952.60, together with interest and the costs of collection and related

      amounts.

      In the alternative, on the Second Cause of Action against Himatsingka in the

      amount of $1,246,952.60, together with interest and the costs of collection

      and related amounts.

      In the alternative, on the Third Cause of Action against Himatsingka in the

      amount of $1,246,952.60, together with interest and the costs of collection

      and related amounts.

      On the Fourth Cause of Action against Himatsingka in the amount of

      $1,504,716.72 together with interest and the costs of collection and related

      amounts.

      In the alternative, on the Fifth Cause of Action against Himatsingka in the

      amount of $1,504,716.72 together with interest and the costs of collection

      and related amounts.



Dated: Washington, District of Columbia

      April 9, 2019




                                                                                    10
Case 1:19-cv-03140-GBD Document 1 Filed 04/09/19 Page 11 of 11




                            SALTZMAN & EVINCH, PLLC

                            By: _____/s/______________

                            David S. Saltzman
                            (Motion for Admission Pro Hac Vice
                            Pending)
                            D.C. Bar No. 436201

                            Attorney for Plaintiff
                            1050 K Street NW Suite 1150
                            Washington, DC 20001
                            (202) 372-0092
                            Email: dsaltzman@saltzmanevinch.com




                                                                  11
